Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/16/2020 has been entered.

Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance: Prior art fails to disclose or render obvious claims 1, 10, or 19 disclosing a system for classifying different driving situations based on how a driver’s attention is captured in order to annotate and further instruct a vehicle to drive based on the behavior data set.

	Regarding claim 1 the relevant art Zhang et al. (US Pre-Granted Publication No. US 2019/0072966 A1 hereinafter Zhang) in view of He et al. (US Pre-Granted Publication No. US A computer-implemented method for learning and executing naturalistic driving behavior, comprising: classifying a driving maneuver as a goal-oriented action or a stimulus-driven action based on data associated with a trip of a vehicle, wherein the classification is based on an evaluation of a driving scene to determine the presence of an external stimuli as a cause of the driving maneuver, and wherein the driving maneuver is classified as goal- oriented if the driving maneuver is conducted absent of external stimuli and the driving maneuver is classified as stimulus-driven upon determining that the driving maneuver is conducted due to the external stimuli; determining an attention capturing traffic related object associated with the driving maneuver based on an average duration of time the attention capturing traffic related object captures the attention of a driver of the vehicle; building a naturalistic driving behavior data set that includes at least one of an annotation of the driving maneuver based on a classification of the driving maneuver, an annotation of the cause, and an annotation of the attention capturing traffic object; and controlling the vehicle to be autonomously driven based on the naturalistic driving behavior data set, wherein annotations included within the naturalistic driving behavior data set are utilized to control the vehicle to execute the naturalistic driving behavior.”. 

	Claims 10 and 19 are allowed for similar reasons as those found above. Claims 2-5, 9, 11-14, 18, and 20 are also allowed due to their dependence on claims 1, 10, and 19.

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 6154559 discloses a system for classifying images and gaze within a vehicle
US 20120271484 discloses a vision system that determines the likelihood of a crash based on the attention of a driver
US 20130307771 discloses an interior gaze identification means for the driver to interact with objects within the vehicle 
US 20140172467 discloses a means for identifying the attention of a driver 
US 9731727 discloses a means for determining the alertness of a driver
US 20180032082 discloses a means for determine a driving situation of an autonomous car
US 20190072966 discloses a means for training data based on previous human experiences 
US 20190265712 discloses a vehicle creating a driving policy based on human drivers 
US 20200353943 discloses a means for identifying dynamic objects in an imaging system


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664